Citation Nr: 1114070	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-02 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  He received the Air and Bronze Star Medals.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied entitlement to service connection for COPD.

In a February 2008 report of contact, the RO recorded that the Veteran opted to withdraw his request for a travel board hearing.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. §§ 20.702, 20.704 (2010). 

In August 2009, the claim was remanded by the Board for additional development.  As the requested development has been completed, the case has been returned now for further appellate action.  


FINDING OF FACT

COPD was first demonstrated many years after service and is not etiologically related to service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated during service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in November 2005, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the Veteran was advised to submit information in his possession in the November 2005 letter. 

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by a March 2006 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  Additionally, the Veteran was provided a proper VA examination in October 2009 for his service connection claim.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred COPD as a result of exposure to herbicides while serving on active duty in the Republic of Vietnam.  The Veteran served in Vietnam during the requisite period, and is presumed to have been exposed to herbicides during such service.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  However, COPD is not among the diseases listed at 38 U.S.C.A. § 1116(a)(2) (West 2002 & Supp. 2010) or 38 C.F.R. § 3.309(e) for which service connection is warranted on a presumptive basis due to in-service herbicide exposure.  See also 38 U.S.C.A. 
§ 1116.  

Although COPD is not subject to presumptive service connection on the basis of herbicide exposure, the Veteran could still establish service connection for this condition with competent evidence that it was incurred in service, was present during other presumptive periods, or by submitting medical or scientific evidence that it was in fact due to herbicide exposure or other disease or injury during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service and post-service treatment records are negative for any symptoms, complaints, treatment, or diagnosis of COPD or any pulmonary disorder during service or for many years post-discharge.  

COPD was first reported as an impression in a private treatment record dated in November 1995, when he was seen for a "complete eval. of his med. problems."  It was noted that he had been a smoker for a number of years.  No earlier history of symptoms was reported.  The Veteran continued to receive private treatment.  COPD was subsequently confirmed on pulmonary function testing.  He continued to receive regular private treatment, but no history of COPD was reported prior to 1995.

In the Veteran's initial claim for VA benefits received in December 2004, he did not mention COPD or a pulmonary disability.  He claimed entitlement to service connection for COPD in October 2005, but did not report when the disability began.

During a May 2006 VA examination the Veteran reported that he did not have any problems in the service with any respiratory disease and had never been treated for bronchial problems on active duty.    

In his substantive appeal received in January 2007, the Veteran reported that he had experienced problems with breathing since leaving Vietnam, and that he continued to have problems with breathing.  He acknowledged his history of smoking but reported that he had quit in 2006, and he disputed a report that he still smoked two packs of cigarettes per day.

During the October 2009 VA examination, the Veteran reported the onset of his disability 10 to 12 years ago.  The examiner stated that the Veteran seemed to begin to develop symptomatic breathing difficulty related to COPD about 10 years earlier, for which he had received inhaler treatment.  The examiner noted that there was no evidence of treatment, symptoms or complaints of breathing problems likely to produce a lasting, permanent condition in the service records or separation examination.  

On the issue of herbicide exposure, the examiner stated that the medical literature does not demonstrate a potential or real relationship to between Agent Orange and COPD.  Furthermore, a 2006 National Academy of Sciences report concluded that although respiratory cancers have been associated with herbicide exposure, there is inadequate or insufficient evidence to establish an association between herbicide exposure and nonmalignant respiratory diseases.  

The examiner noted the Veteran's reports of cigarette smoking since age 14 and that there was over-whelming evidence of the health effects of chronic tobacco use on the lungs.  The examiner concluded that the Veteran's COPD was not caused by military service or herbicide exposure, but rather his nearly 50 years of tobacco use.  

The record clearly documents a current pulmonary disability, namely COPD.  The Veteran's presumed herbicide exposure, serves to document an in-service injury.  The question is whether COPD can be linked to in-service herbicide exposure or another disease or injury in service.

The record, as just discussed, contains no medical scientific evidence linking the current COPD to herbicide exposure or otherwise to service.  The Veteran's statements in his substantive appeal could be viewed as reporting a continuity of symptomatology, but this report contradicts what he told VA examiners and the contemporaneous record showing no complaints prior to 1995.  His reports to the VA examiner are consistent with this contemporaneous record.  The Veteran's report of a continuity of symptoms has not been consistent and is contrary to the known record; therefore the report is found to not be credible. 

The Veteran has consistently asserted his belief that a relationship exists between COPD and the in-service exposure to herbicides.  However, as a layman, without the appropriate medical training and expertise, he is not competent to provide a probative opinion on this question of etiology.  While a lay person can attest to his in service experiences and current symptoms, and to report diagnoses provided by medical professionals, it would require scientific or medical expertise to say that herbicide exposure caused COPD.  Cf. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the competent and credible medical and lay evidence is against a link between the Veteran's COPD and service, the preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply; therefore, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for COPD is denied.  




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


